 1 Frank Bloksberg, SBN 150809
   142 East McKnight Way
 2 Grass Valley, CA 95949
   Tel: (530) 478-0170
 3 Fax: (530) 478-0170
   email: frank@bloksberglaw.com
 4
   Attorney for Kevin Thompson and Mia Nash
 5
 6
 7                             UNITED STATES BANKRUPTCY COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN FRANCISCO DIVISION
10
11 In re:                                                     CASE NO: 19-30088-DM
12 PG&E CORPORATION,                                          Chapter 11
13          -and-                                             PROOF OF SERVICE
14 PACIFIC GAS & ELECTRIC COMPANY
15                  Debtors.
16 Q Affects PG&E Corporation
   Q Affects Pacific Gas & Electric Company
17 # Affects both Debtors
18 * All papers shall be filed in the Lead Case,
   No. 19-30088 (DM).
19 __________________________________________
20      I, Frank Bloksberg, am a resident of the State of California, over the age of eighteen, and not a
21 party to the within action. I am a member of the bar of this Court. My business address is 142 East
22 McKnight Way, Grass Valley, CA 95949. On April 21, 2019, I served the following documents:
23
24      NOTICE OF CONTINUED HEARING ON MOTION FOR RELIEF FROM THE
        AUTOMATIC STAY KEVIN THOMPSON AND MIA NASH and PROOF OF SERVICE
25
26   By Electronic Filing: On Debtors and registered participants per Local Bankruptcy Rule 9013-3(c).
27   By Mail: On the Debtor, Debtor’s counsel, and the committees as required by Federal Rule of
28   Bankruptcy Procedure 4001(a)(1) by placing a true copy thereof enclosed in a sealed envelope with


 Case: 19-30088      Doc# 1565      Filed: 04/21/19     Entered: 04/21/19 15:07:46        Page 1 of
                                                 2
 1   postage thereon fully prepaid in the United States mail at Nevada City, California, addressed to the
 2   persons listed below:
 3
 4    PG&E Corporation and Pacific Gas and               Baker & Hostetler, LLP
      Electric Company                                   Attn: Eric E. Sagerman, Lauren T. Attard
 5    Attn: Janet Loduca                                 11601 Wilshire Blvd.
      77 Beale Street                                    Suite 1400
 6    P.O. Box 770000                                    Los Angeles, CA 90025-0509
      San Francisco, CA 94105                            Proposed Counsel for Official Committee of
 7    Debtors                                            Tort Claimants
      Baker & Hostetler, LLP                             Milbank LLP
 8    Attn: Robert A. Julian, Cecily A. Dumas            Attn: Dennis F. Dunne, Samuel A. Khalil
      1160 Battery Street                                55 Hudson Yards
 9    Suite 100                                          New York, NY 10001-2163
      San Francisco, CA 94111                            Counsel for the Official Committee of
10    Proposed Counsel for Official Committee of         Unsecured Creditors
      Tort Claimants
11
      Milbank LLP
12    Attn: Paul S. Aronzon, Gregory A. Bray,
      Thomas R. Kreller
13    2029 Century Park East, 33rd Floor
      Los Angeles, CA 90067
14    Counsel for the Official Committee of
      Unsecured Creditors
15
16      I declare under penalty of perjury under the laws of the United States of America that the
17   foregoing is true and correct. Executed on April 21, 2019, at Nevada City, California.
18
19                                                        /s/Frank Bloksberg
                                                  Frank Bloksberg
20
21
22
23
24
25
26
27
28

                                                      -2-
Case: 19-30088       Doc# 1565      Filed: 04/21/19    Entered: 04/21/19 15:07:46        Page 2 of
                                                 2
